PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4023
RALPH HOWARD RICH,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                           (CR-01-319)

                       Argued: June 5, 2003

                       Decided: July 15, 2003

    Before WILKINS, Chief Judge, WIDENER, Circuit Judge,
       and Robert R. BEEZER, Senior Circuit Judge of the
      United States Court of Appeals for the Ninth Circuit,
                     sitting by designation.



Affirmed by published per curiam opinion.


                            COUNSEL

ARGUED: Amy Leigh Austin, Assistant Federal Public Defender,
Richmond, Virginia, for Appellant. Michael James Elston, Assistant
United States Attorney, Alexandria, Virginia, for Appellee. ON
BRIEF: Frank W. Dunham, Jr., Federal Public Defender, Richmond,
Virginia, for Appellant. Paul J. McNulty, United States Attorney, Sara
2                        UNITED STATES v. RICH
E. Flannery, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


                              OPINION

PER CURIAM:

   Defendant Ralph Howard Rich was indicted in the Eastern District
of Virginia for willfully and unlawfully failing to pay court-ordered
child support for more than two years and in an amount greater than
$10,000 in violation of the Child Support Recovery Act, 18 U.S.C.
§ 228, as amended by the Deadbeat Parents Punishment Act, 18
U.S.C. § 228(a)(3) (Supp. 1999). The defendant moved to dismiss the
indictment on the ground that 18 U.S.C. § 228 was an unconstitu-
tional exercise of Congress’s Commerce Clause power. The district
court denied the motion, reasoning that it was bound by the Fourth
Circuit decision of United States v. Johnson, 114 F.3d 476, 480 (4th
Cir. 1997), in which this court held that the Child Support Recovery
Act is a proper exercise of Congress’s Commerce Clause power
because a state child support order is a "thing in interstate commerce"
when the obligated parent and dependent child reside in different
states. Following this denial, the defendant entered into a plea agree-
ment under which he was sentenced to eighteen months imprison-
ment.

   On appeal, the defendant has asked us to reconsider our opinion in
Johnson in light of the recent Supreme Court decisions in United
States v. Morrison, 529 U.S. 598 (2000), and United States v. Jones,
529 U.S. 848 (2000). Because we do not construe Morrison or Jones
to establish a change in the law that requires us to overrule the previ-
ous decision of another panel of this court, we decline to reconsider
our decision in Johnson. See United States v. Najjar, 300 F.3d 466,
486 n.8 (4th Cir. 2002).

    Accordingly, the judgment of the district court is

                                                          AFFIRMED.
                           PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4023
RALPH HOWARD RICH,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                           (CR-01-319)

                       Argued: June 5, 2003

                       Decided: July 15, 2003

    Before WILKINS, Chief Judge, WIDENER, Circuit Judge,
       and Robert R. BEEZER, Senior Circuit Judge of the
      United States Court of Appeals for the Ninth Circuit,
                     sitting by designation.



Affirmed by published per curiam opinion.


                            COUNSEL

ARGUED: Amy Leigh Austin, Assistant Federal Public Defender,
Richmond, Virginia, for Appellant. Michael James Elston, Assistant
United States Attorney, Alexandria, Virginia, for Appellee. ON
BRIEF: Frank W. Dunham, Jr., Federal Public Defender, Richmond,
Virginia, for Appellant. Paul J. McNulty, United States Attorney, Sara
2                        UNITED STATES v. RICH
E. Flannery, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


                              OPINION

PER CURIAM:

   Defendant Ralph Howard Rich was indicted in the Eastern District
of Virginia for willfully and unlawfully failing to pay court-ordered
child support for more than two years and in an amount greater than
$10,000 in violation of the Child Support Recovery Act, 18 U.S.C.
§ 228, as amended by the Deadbeat Parents Punishment Act, 18
U.S.C. § 228(a)(3) (Supp. 1999). The defendant moved to dismiss the
indictment on the ground that 18 U.S.C. § 228 was an unconstitu-
tional exercise of Congress’s Commerce Clause power. The district
court denied the motion, reasoning that it was bound by the Fourth
Circuit decision of United States v. Johnson, 114 F.3d 476, 480 (4th
Cir. 1997), in which this court held that the Child Support Recovery
Act is a proper exercise of Congress’s Commerce Clause power
because a state child support order is a "thing in interstate commerce"
when the obligated parent and dependent child reside in different
states. Following this denial, the defendant entered into a plea agree-
ment under which he was sentenced to eighteen months imprison-
ment.

   On appeal, the defendant has asked us to reconsider our opinion in
Johnson in light of the recent Supreme Court decisions in United
States v. Morrison, 529 U.S. 598 (2000), and United States v. Jones,
529 U.S. 848 (2000). Because we do not construe Morrison or Jones
to establish a change in the law that requires us to overrule the previ-
ous decision of another panel of this court, we decline to reconsider
our decision in Johnson. See United States v. Najjar, 300 F.3d 466,
486 n.8 (4th Cir. 2002).

    Accordingly, the judgment of the district court is

                                                          AFFIRMED.